Exhibit Eastman Kodak Company Computation of Ratio of Earnings to Fixed Charges (in millions, except for ratio) Three Months Ended March 31, 2008 Loss from continuing operations before income taxes $ (74 ) Adjustments: Minority interest in loss of subsidiaries with fixed charges - Undistributed (earnings) loss of equity method investees - Interest expense 28 Interest component of rental expense(1) 32 Amortization of capitalized interest 1 Loss from continuing operations as adjusted $ (13 ) Fixed charges: Interest expense 28 Interest component of rental expense(1) 32 Capitalized interest - Total fixed charges $ 60 Ratio of earnings to fixed charges * (1) Interest component of rental expense is estimated to equal 1/3 of such expense, which is considered a reasonable approximation of the interest factor. * Earnings for the three months ended March 31, 2008 were inadequate to cover fixed charges.The coverage deficiency was $73 million.
